Citation Nr: 9921571	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1987 to July 1991.

This appeal arises from a November 1991, Department of Veterans 
Affairs (VARO), St. Paul, Minnesota rating decision, which, in 
pertinent part, denied the appellant entitlement to service 
connection for an eye condition.

The Board remanded the appellant's claim for additional 
development in September 1994, July 1995, and August 1996 
decisions.  The claim has now been returned to the Board for 
further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from May 1987 to July 
1991.

2.  Competent medical evidence does not establish that the 
appellant currently manifests an eye disability that originated 
during service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded claim 
for entitlement to service connection for an eye disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for an eye disability.  
Under pertinent law and VA regulations, service connection may be 
granted if an eye disability was incurred or aggravated during 
service, or as a result of service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  It is not necessary 
to have a diagnosis of a particular disability during service, but 
it is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is required a 
combination of manifestations sufficient to identify the disorder, 
and sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in fact, 
shown to be chronic or
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. §3.303(b)(1998).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).

The initial question to be answered regarding the issue on appeal 
is whether the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and there is 
no duty to assist him further in the development of his claim 
because such additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Although the claim need not be conclusive, it must be accompanied 
by supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  As will be explained below, it 
is found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history.

The appellant's January 1987 military enlistment examination 
reported that his ophthalmoscopic examination was normal.  His 
visual acuity was 20/20 bilaterally for both near and distant 
vision. 

Service medical treatment records reveal that the appellant 
complained of difficulty focusing, especially when working on a 
computer, in August 1988.  The examiner assessed accommodation 
fatigue with CPT, emmetrope (no refractive error) bilaterally, 
with no other binocular dysfunction observed on examination.  A 
May 1989 treatment entry indicated that the appellant complained 
of blurred vision after working at his terminal all day.  He also 
reported mild photophobia.  The examiner reported a normal 
examination and assessed, rule out borderline myopia.  The 
appellant was referred for visual acuity screening.  A diagnosis 
of mixed astigmatism was provided in July 1989, and a 
prescription was provided.  A January 1990 entry reported that 
the appellant was seen for a job physical.  He reported no 
problems.  His vision was 20/20 bilaterally, uncorrected, and the 
examiner assessed a normal profile.  Additional medical treatment 
records are devoid of any further complaints referable to the 
appellant's eyes.

A VA examination of the appellant's eyes was conducted in 
September 1991.  The appellant complained of "fuzzy" visual 
acuity after looking at a computer terminal for a short time.  He 
indicated use of a video display terminal of 2 years duration.  
The examiner noted that the appellant's eyes were already 
dilated.  His lenses were clear.  Disk and macula were within 
normal limits.  The examiner assessed no need for "specs".  He 
opined that it "[c]ould be accomodative [sic] insufficiency or 
'muscle balance' problem."  The examiner indicated that he would 
have to examine the appellant's eyes undilated to know for sure, 
and further reported that, "in any event, doubt any causal 
relationship from previous work."  

At his September 1992 hearing on appeal, the appellant testified 
that if he read, he developed "cottony, blurred vision."  He 
claimed that this happened while working with a computer during 
service quite a few times, if there was an extra long shift.  He 
reported that he was issued glasses while stationed in Germany, 
but that they did not help.  He testified that he also had 
headaches with his vision difficulties.

The Board remanded the appellant's claim for an additional eye 
examination to determine if the appellant had an eye disorder, 
which was scheduled in December 1996.  However, the appellant 
refused to submit to a VA examination.

Analysis

The Board finds that the evidence does not establish that a 
chronic eye disability was incurred or aggravated during service.  
In so finding, the Board places emphasis on the appellant's 
military treatment records which merely report acute and 
transitory complaints of blurred vision, claimed as due to 
excessive computer work once in 1988, and again in 1989, with no 
further complaints or findings during military service; and on the 
appellant's treatment records after service which are entirely 
negative for any complaints referable to his eyes, other than 
during his VA examination for compensation purposes in September 
1991, at which time the examiner was unable to diagnose any 
definite eye disorder.

Since there is no objective medical evidence to establish that the 
appellant currently has a chronic eye disability that originally 
manifested or was aggravated during service, it is found that the 
claim presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VA's duty to assist the appellant in the development of 
this issue is not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the issue 
presented on appeal.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (holding that the Board is not required to entertain 
unsupported lay speculation on medical issues).  Although the 
appellant claims that he currently has an eye disability that 
originally manifested during service, his assertions of medical 
diagnosis and opinion on causation alone are not probative.  See 
also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

In this case, VARO fulfilled its obligation under section 5103(a) 
in its Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of his 
claim was that there was no objective medical evidence to 
substantiate that he currently has an eye disability that was 
incurred or aggravated during service.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.


ORDER

Having found the claim for entitlement to service connection for 
an eye disability not well grounded, the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

